  Case 18-04887         Doc 94     Filed 10/02/18 Entered 10/02/18 11:56:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04887
         LAKESHA V THOMAS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/22/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/15/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04887        Doc 94      Filed 10/02/18 Entered 10/02/18 11:56:45                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $2,809.12
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $2,809.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,692.98
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $116.14
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,809.12

Attorney fees paid and disclosed by debtor:                $500.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE      Unsecured         299.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured         957.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured      1,500.00            NA              NA            0.00       0.00
AUTUMN RIDGE APARTMENTS        Unsecured      1,400.00            NA              NA            0.00       0.00
BELL SOUTH                     Unsecured         200.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC              Unsecured      4,489.00       4,488.62        4,488.62           0.00       0.00
CHARTER ONE                    Unsecured         210.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         300.00        244.00          244.00           0.00       0.00
CLEARSPRING LOAN SERVICES INC Unsecured            0.00           NA              NA            0.00       0.00
COMCAST                        Unsecured         289.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         650.00        404.65          404.65           0.00       0.00
COOK COUNTY TREASURER          Secured        5,032.27       3,543.81        3,543.81           0.00       0.00
DISH NETWORK                   Unsecured         315.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC    Unsecured         265.00           NA              NA            0.00       0.00
EXETER FINANCE CORP            Unsecured           0.00           NA              NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured      1,694.00            NA              NA            0.00       0.00
FIFTH THIRD BANK               Unsecured         325.00           NA              NA            0.00       0.00
FIRST MIDWEST BANK             Unsecured         280.00           NA              NA            0.00       0.00
GUARANTY BANK                  Unsecured         414.00           NA              NA            0.00       0.00
HILL FUNDING                   Secured       14,845.00     21,161.29        21,161.29           0.00       0.00
HILL FUNDING                   Secured              NA            NA              NA            0.00       0.00
I C Systems Collections        Unsecured         276.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          359.00        359.84          359.84           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,500.00       1,275.66        1,275.66           0.00       0.00
LIBERTY UNIVERSITY             Unsecured      1,957.00       1,957.00        1,957.00           0.00       0.00
MIDSTATE COLLECTION SOLUTION Unsecured           380.00           NA              NA            0.00       0.00
MIDSTATE COLLECTION SOLUTIONS Unsecured          380.00        285.20          285.20           0.00       0.00
NICOR GAS                      Unsecured      1,388.52       1,644.88        1,644.88           0.00       0.00
PCCTI SCHOOL                   Unsecured      3,100.00            NA              NA            0.00       0.00
RASMUSSEN COLLEGE              Unsecured      2,433.00            NA              NA            0.00       0.00
SPEEDYRAPID CASH               Unsecured         200.00        299.03          299.03           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-04887       Doc 94     Filed 10/02/18 Entered 10/02/18 11:56:45                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal      Int.
Name                             Class    Scheduled      Asserted      Allowed        Paid         Paid
ST IL TOLLWAY AUTHORITY       Unsecured      5,145.30            NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY       Unsecured     23,221.60    123,569.50    123,569.50           0.00       0.00
STATEBRIDGE COMPANY           Unsecured     20,690.00            NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      2,081.00            NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured         780.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      2,631.00            NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      2,793.00            NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      3,040.00     49,014.73     49,014.73           0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US Dept of Education          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
VERIZON                       Unsecured      2,390.00       2,344.52     2,344.52           0.00       0.00
VERIZON                       Unsecured      2,390.00            NA           NA            0.00       0.00
Wow                           Unsecured         310.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-04887         Doc 94      Filed 10/02/18 Entered 10/02/18 11:56:45                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $21,161.29                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                  $3,543.81                $0.00            $0.00
 TOTAL SECURED:                                          $24,705.10                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $185,887.63                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,809.12
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,809.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
